Citation Nr: 1221513	
Decision Date: 06/20/12    Archive Date: 06/29/12	

DOCKET NO.  05-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus (previously characterized as a disability manifested by hypoglycemia).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is a veteran who had almost 21 years of active service at the time of his retirement from the Air Force in July 2002.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the VARO in Waco, Texas, that, in pertinent part, denied entitlement to the benefit sought.  

In July 2008, a video conference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing proceedings is of record and has been reviewed.  

This case was previously before the Board in September 2008 at which time it was remanded for further development.  In June 2011, the case was again remanded in pertinent part for additional development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As noted by the Board in its June 2011 remand, the Veteran raised the issue of entitlement to an increased rating for his low back disability.  This matter has not been developed or adjudicated for the Board's review and is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran is not shown to have diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to notify, the record reflects that the Veteran was provided all required notice by correspondence dated in July 2004, March 2006 and November 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, the Board notes that there has been compliance with the mandates of the VCAA throughout the course of the appeal.  The case has been in appellate status for several years and has been remanded by the Board for further development.  Both VA and non-VA treatment records have been associated with the claims file and the Veteran has been accorded examinations by VA for any purposes.  Additionally, the Veteran had the opportunity to provide testimony on his own behalf at a hearing before the undersigned Acting Veterans Law Judge in 2008.  A transcript of the hearing proceedings is of record and has been reviewed.  

Accordingly, the Board finds that all necessary notification and development actions have been accomplished, and, therefore, appellate review may proceed.  




Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disability first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury, and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second or third element is through demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) that a condition was noted during service; (2) post service continuity of the same or similar symptomatology; and (3) a nexus between any current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303 (b).  

Evidentiary Standards

VA must give due consideration to all pertinent medical or lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154.  The Veteran does not argue, and the record does not show, that the claimed disability is the result of participation in combat and therefore the provisions of 38 U.S.C.A. § 1154 (b) do not apply.  

Competency is a legal concept determining whether medical or lay evidence may considered.  In other words, this means whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination made as to the probative value of the evidence after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the claimant has specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts and circumstances, and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience, to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The Court, as fact finder, must determine the probative value or weight of the medical evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folders.  The Board has an obligation to provide reasons and bases supporting its decision.  However, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000).  (The Board must review the entire record, but does not have to discuss each and every piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

A review of the service treatment records shows findings of hypoglycemia on laboratory testing.  Diabetes mellitus is not documented in the service treatment records.  

The post service medical evidence includes the report of a general medical examination accorded the Veteran by VA in October 2002.  The Veteran expressed multiple complaints about a number of different ailments.  He reported having been diagnosed with low blood sugar in February 2002.  He stated he was experiencing symptoms of lightheadedness, low energy, and fatigue.  The Veteran was treated with a change in his diet.  He reported that he checked his blood glucose at home on a daily basis.  Laboratory testing was accomplished.  The Veteran was given a number of diagnoses, one being hypoglycemia, described as intermittently symptomatic.  

Additional post service medical evidence includes the report of a visit to a service department facility in July 2004 for followup evaluation for various complaints including diabetic workup.  The Veteran described himself as constantly hungry and thirsty.  He also reported his urine had "a strong smell..."  He described no blurry vision.  Urinalysis conducted at the time was unremarkable.  

Additional records include the report of a May 2005 genitourinary examination of the Veteran by VA.  It was indicated that recent laboratory studies were entirely normal.  The various diagnoses accorded the Veteran included exogenous obesity.  

At the July 2008 hearing before the undersigned, the Veteran testified that he was currently receiving treatment for disabilities that included one manifested by hypoglycemia from a Dr. K.  Medical evidence of record from that physician refers primarily to treatment and evaluation for low back pain.  

Also of record are communications dated in 2009 from an orthopedic surgeon referring primarily to the status of the Veteran's back.  The osteopath reported that the Veteran's past medical history was positive for problems that included diabetes.  Elaboration was not provided.  

The Veteran was accorded an examination by VA in July 2011.  The claims file was reviewed by the examiner.  It was reported that hypoglycemia had been diagnosed in 2002.  A glucose tolerance test was ordered and blood sugar fasting was listed as 83, after one hour 103, after the second hour 89, and after the third hour 52.  The examiner made reference to other blood sugar readings in the late 1980's and over the last past several years.  It was noted that the Veteran had gained 30 pounds in the past year.  He had never been hospitalized for ketoacidosis or hypoglycemic reactions and he is not on a restricted diet.  Also, he was not restricted in his activity on account of diabetes.  He was not receiving any treatment and stated "he is not a diabetic."  Reference was made to medications the Veteran was taking for unrelated disorders.  

Following physical examination and laboratory testing, it was stated there was "no evidence of diabetes."  The examiner noted the Veteran had a diagnosis of hypoglycemia in service, but there were "no residuals or complaints."  The Board notes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  In the absence of proof of a current disability (and, of a nexus between the disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been affirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 2000).  There is no current diagnosis of diabetes mellitus or any other disability manifested by hypoglycemia.  The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation as filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With no favorable, competent medical evidence to support the claim, the preponderance of the evidence is against the claim of service connection for diabetes, to include any other disability manifested by hypoglycemia.  

The Board notes that at the time of the recent examination in 2011, there was no reference to the Veteran having hypoglycemia.  Even were the Board to find the Veteran to currently have hypoglycemia, that is a laboratory finding and therefore not a "disability" for purposes of VA compensation benefits.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 61 Fed. Reg. 20, 440 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the Rating Schedule); See also Jackson v. Shinseki, 2011 WL 2356366 (2011) (non-precedential opinion finding that there was no current diagnosis of a disability in a claim for service connection for diabetes mellitus although there was a medical finding of hypoglycemia).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for service connection for diabetes mellitus is denied.  


ORDER

Service connection for diabetes mellitus is denied.  



	                        ____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


